Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.12(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of the TIAA-CREF Life Funds does hereby certify, to such officers knowledge, that: The semiannual report on Form N-CSR of the TIAA-CREF Life Funds (the Funds) for the six months ended June 30, 2007 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Funds. Dated: August 24, 2007 By: /s/ Scott C. Evans Scott C. Evans Principal Executive Officer and President (principal executive officer) Dated: August 24, 2007 By: /s/ Phillip G. Goff Phillip G. Goff Principal Accounting Officer, Principal Financial Officer and Treasurer (principal financial officer)
